Filed 1/19/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 5







Helen Navratil, Margaret

Navratil and Eleanor Wetzel, 		Plaintiffs and Appellees



v.



Philip Schlatter and Estate of

Joann Schlatter, 		Defendants and Appellants







No. 990321







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Rob W. Forward, Kelsch, Kelsch, Ruff & Kranda, 103 Collins Avenue. P.O. Box 1266, Mandan, ND 58554, for plaintiffs and appellees.



Michael L. Halpern, Halpern Law Office, PC, 107 South Main, P.O. Box 606, Glen Ullin, ND 58631, for defendants and appellants.

Navratil, et al. v. Schlatter, et al.

No. 990321



Per Curiam.

[¶1]	Philip Schlatter and the Estate of Joann Schlatter appealed from an Order Denying a Motion for a New Trial and Sanctions.  Appellants argue the district court abused its discretion in not awarding sanctions against the plaintiffs under Rule 11, N.D.R.Civ.P.  We affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom